[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS
                                                                          FILED
                                   FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                            U.S.
                                    ________________________ ELEVENTH CIRCUIT
                                                                      AUG 11, 2011
                                            No. 11-10008               JOHN LEY
                                        Non-Argument Calendar            CLERK
                                      ________________________

                               D.C. Docket No. 1:96-cr-00075-JIC-27

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellee,

                                                versus

ROGELIO GALVEZ,
a.k.a. Francoise Roger,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (August 11, 2011)

Before TJOFLAT, EDMONDSON and KRAVITCH, Circuit Judges.

PER CURIAM:

         On September 8, 1999, the district court sentenced Rogelio Galvez, on pleas
of guilty, to a prison term of 360 months for conspiracy, in violation of 21 U.S.C.

§ 846, to possess with intent to distribute cocaine and marijuana, in violation of 21

U.S.C. § 841(a)(1), and a consecutive prison term of 60 months for possession of a

firearm during and in relation to an April 19, 1996 drug robbery, in violation of 18

U.S.C. § 924(c). On August 23, 2010, Galvez, proceeding pro se, moved the

district court, pursuant to 18 U.S.C. § 3582(c)(2), to reduce his sentence on the §

846 conspiracy conviction based on Amendment 599 of the Sentencing

Guidelines. At his sentencing, the court had enhanced the base offense level for

the § 846 offense by two-levels pursuant to U.S.S.G. § 2D1.1(b)(1); he argues now

that Amendment 599 invalidated the enhancement thereby reducing the Guidelines

sentencing range for his § 846 offense.

      We review for abuse of discretion a district court’s decision not to reduce a

sentence pursuant to § 3582(c)(2). United States v. Moreno, 421 F.3d 1217, 1219

(11th Cir. 2005). The district court’s interpretation of Amendment 599 is

reviewed de novo. United States v. Pringle, 350 F.3d 1172, 1178 (11th Cir.

2003). Under § 3582(c)(2), where a defendant’s term of imprisonment was based

on a Guidelines sentencing range “that has subsequently been lowered by the

Sentencing Commission,” a district court has the discretion to reduce the sentence

“if such a reduction is consistent with applicable policy statements” of the

                                          2
Guidelines. 18 U.S.C. § 3582(c)(2). The applicable policy statement, found in

U.S.S.G. § 1B1.10, lists those Guidelines amendments that may apply

retroactively to reduce a sentence, and Amendment 599 is included in the list.

U.S.S.G. § 1B1.10(c). However, a sentence reduction is not authorized if the

listed amendment “does not have the effect of lowering the defendant’s applicable

guideline range.” U.S.S.G. § 1B1.10(a)(2)(B).

      Amendment 599, which took effect on November 1, 2000, was intended “to

clarify under what circumstances a weapons enhancement may properly be applied

to an underlying offense when the defendant has also been convicted for the use or

possession of a firearm pursuant to 18 U.S.C. § 924(c).” Pringle, 350 F.3d at

1179; see U.S.S.G. app. C, amend. 599. Specifically, Amendment 599 revised the

application note to U.S.S.G. § 2K2.4, the guideline for § 924(c) offenses, and

provides, in part:

      If a sentence under this guideline is imposed in conjunction with a
      sentence for an underlying offense, do not apply any specific offense
      characteristic for possession, brandishing, use, or discharge of an
      explosive or firearm when determining the sentence for the
      underlying offense. A sentence under this guideline accounts for any
      explosive or weapon enhancement for the underlying offense of
      conviction, including any such enhancement that would apply based
      on conduct for which the defendant is accountable under 1.3
      (Relevant Conduct). Do not apply any weapon enhancement in the
      guideline for the underlying offense, for example, if (A) a
      co-defendant, as part of the jointly undertaken criminal activity,

                                         3
      possessed a firearm different from the one for which the defendant
      was convicted under 18 U.S.C. 924(c); or (B) in an ongoing drug
      trafficking offense, the defendant possessed a firearm other than the
      one for which the defendant was convicted under 18 U.S.C. 924(c).
      However, if a defendant is convicted of two armed bank robberies,
      but is convicted under 18 U.S.C. 924(c) in connection with only one
      of the robberies, a weapon enhancement would apply to the bank
      robbery which was not the basis for the 18 U.S.C. 924(c) conviction.

U.S.S.G. app. C, amend. 599; Pringle, 350 F.3d at 1179.

      In Pringle, the defendant committed multiple robberies and was convicted

on several counts, including a conspiracy count and a § 924(c) count. Pringle,
350 F.3d at 1174-75. The § 924(c) count was predicated on a bank robbery that

also formed part of the defendant’s conspiracy conviction. Id. at 1175. The

defendant received weapon enhancements for several criminal acts underlying the

conspiracy, but not for the bank robbery. Id. On appeal from the denial of the

defendant’s § 3582(c)(2) motion, we reasoned that “Amendment 599 was

promulgated in order to prevent ‘double counting’ for firearms use in any one

criminal event.” Id. at 1180. Therefore, the amendment allowed the “weapon

enhancements for all robberies except for the one robbery that served as the basis

for [defendant’s] § 924(c) conviction.” Id. Accordingly, we held that the

defendant’s weapon enhancements comported with Amendment 599, and a §

3582(c)(2) sentence reduction based on that amendment was not warranted. Id. at



                                         4
1181.

        In this case, it is not clear what specific criminal event formed the basis for

Galvez’s § 924(c) conviction and what criminal event underlay the two-level

weapon enhancement. However, the indictment and the presentence investigation

report indicate that Galvez and his co-conspirators participated in multiple

criminal events that involved the use of firearms, even though Galvez personally

participated in only some of these events. Therefore, several criminal acts

independent of the § 924(c) offense could have properly formed the basis for

Galvez’s two-level enhancement. See U.S.S.G. § 1B1.3(a)(1)(B) (stating that, in

the case of a jointly undertaken criminal activity, sentencing enhancements may be

applied on the basis of “all reasonably foreseeable acts and omissions” of co-

conspirators). Furthermore, even if Galvez’s § 924(c) conviction was predicated

on a criminal event that also formed part of his conspiracy conviction, nothing

suggests that the weapon enhancement was predicated on that same criminal event

within the conspiracy. Accordingly, Amendment 599 did not invalidate Galvez’s

two-level weapon enhancement and had no effect on his Guidelines sentencing

range, thereby precluding a § 3582(c)(2) sentence reduction. See Pringle, 350
F.3d at 1179-81; U.S.S.G. § 1B1.10(a)(2)(B).

        AFFIRMED.

                                            5